DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Kernus on July 14, 2022.
The application has been amended as follows:
CLAIMS
Claim 13 – Line 3, delete “in any of the preceding claims” and insert “in claim 1”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Response to Final Office Action dated July 11, 2022 to claims 1 – 20 are persuasive and after further consideration, independent claim 1 is allowed. 
Seitz (DE 10 2016 2211858 A1) in view of Tippy et al. (U.S. Patent Publication No. 2017/0313288 A1) have been identified as the closest prior art and although Seitz in view of Tippy  generally teaches a washing arrangement with the limitations of the claims, Seitz alone or in combination with Tippy fail to teach, suggest or make obvious at least at least one second wiper driving actuator operable to move said wiper from a first position to a second position or from the second position to the first position along a second line, wherein the first and second wiper driving actuators are mechanically linked to each other such that, in use, the second wiper driving actuator along the second line to wipe said portion of the surface of the target device, with the additional elements of the claim as required by claim 1.
Claims 2 – 20 are allowed as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723